significant index no dollar_figure department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct ep at al in re employer dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan the plan amendment described below is reasonable and provides for de_minimis increases in plan liabilities of the plan within the meaning of sec_401 of the internal_revenue_code code and section i of the employment retirement income security act of erisa sec_401 of the code provides that a plan is not a qualified_plan if there is an amendment that increases the liabilities of a plan where the plan is maintained by a debtor in a case under title of the united_states_code however sec_401 provides exceptions to sec_401 if the plan would have were such amendment to take effect a funded_current_liability_percentage as defined in sec_412 of at least percent or if the secretary determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor section i of the erisa prohibits a plan amendment that increases the liabilities of a plan maintained by an employer that is a debtor under title of the united_states_code section i of erisa provides an exception to section i of erisa if the secretary_of_the_treasury determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor on date the employer filed for protection under chapter of the united_states bankruptcy code the employer has not yet been reorganized the employer proposes one amendment to the plan subject_to the restrictions of code sec_401 this amendment the proposed amendment is described below proposed amendment for participants whose employment was terminated between date and date pursuant to the employer’s severance benefit plan three additional years will be added to the participant’s credited service and three additional years of age will be added to the participant's actual age at termination the employer has stated that the purpose of this amendment is to provide benefits promised to employees in and under two early retirement windows windows offered in order to maintain employee morale during a period of staff reduction furthermore the two early retirement windows were the last of a series of windows each of which occurred when the plan had a funded_current_liability_percentage greater than percent after the amendment described above the plan will have a funded_current_liability_percentage that is less than percent and the employer is a debtor in possession in a case under title of the united_states_code however the employer believes that in order to remain competitive significant workforce reductions are necessary and that adoption of the proposed amendment as opposed to involuntarily terminations and or providing equivalent additional retirement benefits outside the plan is the most economically efficient method of achieving such reductions accordingly the proposed amendment is considered reasonable the actuarial information furnished indicates that the increase in current_liability resulting from the proposed amendment is less than one percent although the increase in the sum of the normal_cost and the net amortization charges resulting from the proposed amendment is slightly greater than three percent the plan has a credit balance in an amount that is more than sixty times the amount of the sum of the normal_cost and the net amortization charges based upon the above the increase in plan liabilities is de_minimis this ruling considers only the application of code sec_401 and erisa section i to the amendment described in your date ruling_request as modified by facsimile of date and does not consider any other issues that may arise in connection with the plan or this amendment this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely lolloh f- james e holland jr manager employee_plans technical
